S

REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
Paix-Travail-Patrie Peace-Work-Fatnerland
ÉTETEE

‘ISTERE DE L'URBANISME ET DE L'HABITAT

ÉPPTPE

DELEGATION PROVINCIALE DE L'EST
ÉPTRE

JELEGATION DEPARTEMENTALE DU HAUT

ÉÉTOEDI

SERVICE DEPARTEMENTALR DU CADASTRE
ÉFFEC

ATTESTATION DE MESURE DE SUPERFICIE

dette deteste tete de

REPERAGE : Situation de la Concession (UFA N°10047)
Département du Haut Nyong
Arrondissement : Abong-Mbang

Carte de référence : -1/200.000° ISH Abong-Mbang
Feuille n° NA-33-XX

Outil de travail: Pour la détermination des Distances
horizontales, des gisements et de superficie :
Logiciel MAP.INFO Forêts et Terroirs Dimako.

Superficie : 96.040ha.

DEFINITION DES LIMITES DE LA CONCESSION
Le point de base A se situe sur le confluent des rivières Ndjo’o et Dja;

Au Sud : Du point À, suivre en amont le cours de la rivière Dja sur une
distance de 30 km jusqu'au point B.

A l'Est : Du point B, suivre une droite de gisement 340° sur 4,4km pour
atteindre le point C ;

- Du point C, suivre une droite de gisement 352° sur 4,6km pour
atteindre le point D, situé sur le point de confluence des rivières
Siilo-Loubo-Me ;

- Du point D, suivre en amont le cours de la rivière Loubo sur
4km pour atteindre le point E;

- Du pointE, suivre une droite de gisement 227° sur 2,4km pour
atteindre le point F, situé sur un affluent non dénommé de la
rivière Loubo ;

- Du point F, suivre une droite de gisement 307° sur 3,8km pour
atteindre le point G, situé sur un affluent non dénommé de la
rivière Ndjo'o ;
Du point G, suivre en aval le cours de cet affluent non dénommé
sur 4,4km pour atteindre le point H, situé sur le point de
confluence de la rivière Ndjo'o et de cet affluent non dénommé ;

Du point H, suivre le cours de la rivière Ndjo'o, jusqu’à son
point de confluence avec la rivière Djowo, pointI;

Du point I, suivre une droite de gisement 295° sur 3,6km pour
atteindre le point J, situé sur la rivière Egwan ;

Du point J, suivre en amont le cours de la rivière Egwan sur 5km
pour atteindre le point K ;

Du point K, suivre une droite de gisement 356° sur 2,6km pour
atteindre le point L, situé sur un affluent non dénommé de la
rivière So ;

Du point L, suivre une droite de gisement 25° sur 2,8km pour
atteindre le point M, situé sur un affluent non dénommé de la
rivière So ;

Du point M, suivre une droite de gisement 340° sur 2km pour
atteindre le point N, situé au point de confluence des rivières So
et Kouomoroum ;

Au Nord : Du point N, suivre en aval le cours de la rivière So sur 15,6km
pour atteindre le point O ;

Du point O, suivre une droite de gisement 275° sur 4,2km pour
atteindre le point P, situé sur la rivière Ntam ;

Du point P, suivre en aval le cours de la rivière Ntam sur 10km
pour atteindre le point Q, situé sur le point de confluence des
rivières Mpoo et Ntam ;

Du point Q, suivre en aval le cours de la rivière Mpoo jusqu'au
point d’intersection de ladite rivière et de son affluent Mbem,
pointR;

A L'OUEST : Du point R, suivre en amont le cours de la rivière Mbem, sur
2km pour atteindre le point sS ;

Du point S, suivre une droite de gisement 154° sur 2,8km pour
atteindre le point T, situé un affluent non dénommé de la rivière
Mpoo ;

Du point T, suivre une droite de gisement 180° sur 3km pour
atteindre le point U, situé sur la rivière Djiom ;

Du point U, suivre en aval le cours de la rivière Djiom sur 6,8km
pour atteindre le point V ;
- Du point V, suivre une droite de gisement 152° sur 3km pour
atteindre le point W, situé sur un affluent non dénommé de la
rivière Mpoo ;

- Du point W, suivre une droite de gisement 162° sur 1,4km pour
atteindre le point X, situé sur un affluent non dénommé de
Ndjeng ;

- Du point X, suivre une droite de gisement 244° sur 6km pour
atteindre le point Y, situé sur la rivière Nkombala ;

- Du point Y, suivre en aval le cours de la rivière Nkombala sur
0,6km pour atteindre le point Z ;

- Du point Z, suivre une droite de gisement 209° sur 4,2km pour
atteindre le point Al, situé sur la rivière Mbofoa ;

- Du point Al, suivre en aval le cours de la rivière Mbofoa sur
1km pour atteindre le point A2 ;

- Du point A2, suivre une droite de gisement 180° sur 1,8km pour
atteindre le point A3, situé sur la rivière Bom ;

- Du point A3, suivre une droite de gisement 162° sur 2km pour
atteindre le point A4, situé sur la rivière Miaé ;

- Du point A4, suivre en aval le cours de la rivière Miaé jusqu'au
point de confluence de ladite rivière et de la Dja, point A5 ;

Au Sud : Du point A5, suivre en amont le cours du Dja pour rejoindre le
point À dit de base.

La zone ainsi circonscrite et évaluée à la grille des points côtés couvre
une superficie de 96.040 ha (quatre vingt seize mille quarante
hectares).

La Présente attestation est délivrée pour servir et valoir ce que de droit.
N.B. : Cette définition de l'UFA n'est valable que

si elle est juxtaposée à une carte qui porte notre timbre
officiel à cheval sur la définition et la carte.

FAN
Abong-Mbang, 2 8 AOÛT Rs

Le Chef de Service Départemental du

n Grispin PANGA

Jes p- Cadasire

TS. Top

